DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 February 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1 and 3–10 is/are pending.
Claim(s) 2 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1 and 3–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (KR 2017-0112345 A, hereinafter Yoo) in view of Sonntag et al. (US 2016/0340476 A1, hereinafter Sonntag) as evidenced by Zeon (ZETPOL®, ZEON'S RUBBER GUIDE).
Regarding claims 1, 3, 4, 9, and 10, Yoo discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising:
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]), and
an organic solvent (see NMP, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]); and
a conductive material (see CNT, [0105]),
wherein the conductive material includes carbon fiber (see CNT, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity (ML1+4
the copolymer has an iodine value of less than 20 mg/100 mg;
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 62 mass % and not more than 80 mass %; and
wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 38 mass %.
Sonntag discloses a binder comprising a copolymer having a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Zetpol 2010L, [0054]); the copolymer has an iodine value of less than 20 mg/100 mg (see Zetpol 2010L, [0054]); wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 62 mass % and not more than 80 mass % (see Zetpol 2010L, [0054]); and wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 38 mass % (see Zetpol 2010L, [0054]) to improve the cohesion of the slurry composition (see cohesion, [0041]). Yoo and Sonntag are analogous art because they are directed to slurry compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the slurry composition of Yoo with the copolymer of Sonntag in order to improve the cohesion of the slurry composition.
Zeon discloses a Mooney viscosity, an iodine value, a butadiene content, an acrylonitrile content of Zetpol 2010L. Zetpol 2010L has a Mooney viscosity (ML1+4, 100° C) of 57.5 ± 7.5, an iodine value of 11 mg/100 mg, a butadiene content 64 mass%, and an acrylonitrile content of 36 mass%.
claim 5, modified Yoo discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the binder includes a polymer including 80 mass % or more of fluorine atoms in a proportion of 40 mass % or less per 100 mass %, in total, of the binder (see PVDF, [0105]).
Regarding claim 6, Yoo discloses a negative electrode for a non-aqueous secondary battery comprising an electrode mixed material layer formed on a current collector using a slurry composition comprising:
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]), and
an organic solvent (see NMP, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200;
the copolymer has an iodine value of less than 20 mg/100 mg; and
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 62 mass %.
1+4, 100° C) of not less than 50 and not more than 200 (see Zetpol 2010L, [0054]); the copolymer has an iodine value of less than 20 mg/100 mg (see Zetpol 2010L, [0054]); and wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 62 mass % (see Zetpol 2010L, [0054]) to improve the cohesion of the slurry composition (see cohesion, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the slurry composition of Yoo with the copolymer of Sonntag in order to improve the cohesion of the slurry composition.
Zeon discloses a Mooney viscosity, an iodine value, a butadiene content, an acrylonitrile content of Zetpol 2010L. Zetpol 2010L has a Mooney viscosity (ML1+4, 100° C) of 57.5 ± 7.5, an iodine value of 11 mg/100 mg, a butadiene content 64 mass%, and an acrylonitrile content of 36 mass%.
Regarding claim 7, Yoo discloses a non-aqueous secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte solution, wherein the negative electrode includes an electrode mixed material layer formed on a current collector using a slurry composition comprising:
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]), and
an organic solvent (see NMP, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200;
the copolymer has an iodine value of less than 20 mg/100 mg; and
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 62 mass %.
Sonntag discloses a binder comprising a copolymer having a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Zetpol 2010L, [0054]); the copolymer has an iodine value of less than 20 mg/100 mg (see Zetpol 2010L, [0054]); and wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 62 mass % (see Zetpol 2010L, [0054]) to improve the cohesion of the slurry composition (see cohesion, [0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the slurry composition of Yoo with the copolymer of Sonntag in order to improve the cohesion of the slurry composition.
Zeon discloses a Mooney viscosity, an iodine value, a butadiene content, an acrylonitrile content of Zetpol 2010L. Zetpol 2010L has a Mooney viscosity (ML1+4, 100° C) of 57.5 ± 7.5, an iodine value of 11 mg/100 mg, a butadiene content 64 mass%, and an acrylonitrile content of 36 mass%.
claim 8, Yoo discloses a method of producing a slurry composition for a non-aqueous secondary battery negative electrode containing a negative electrode active material (see LTO, [0105]), a binder (see HNBR, [0105]), and an organic solvent (see NMP, [0105]), the method of producing the slurry composition for a non-aqueous secondary battery negative electrode comprising:
a step A of mixing the binder and the organic solvent to obtain a mixture (see added, [0105]); and
a step B of mixing the negative electrode active material and the mixture (see mixed, [0105]);
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200;
the copolymer has an iodine value of less than 20 mg/100 mg; and
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 62 mass %.
Sonntag discloses a binder comprising a copolymer having a Mooney viscosity (ML1+4, 100° C) of not less than 50 and not more than 200 (see Zetpol 2010L, [0054]); the copolymer has 
Zeon discloses a Mooney viscosity, an iodine value, a butadiene content, an acrylonitrile content of Zetpol 2010L. Zetpol 2010L has a Mooney viscosity (ML1+4, 100° C) of 57.5 ± 7.5, an iodine value of 11 mg/100 mg, a butadiene content 64 mass%, and an acrylonitrile content of 36 mass%.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3–10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725